Citation Nr: 1809670	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-18 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar degenerative disc disease (DDD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary for further evidentiary development of the Veteran's appeal for an increased rating for his back condition.  Specifically, the Veteran noted on his appeal that he experiences constant leg pain and numbness in both of his lower extremities.  The Veteran's last VA examination was conducted in December 2012 and no radiculopathy was noted.  While not specifically stating so, it is reasonable for the Board to conclude that the Veteran believes that his back disorder and associated neurological symptoms have worsened since his last VA examination.  

When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Therefore, in light of the Veteran's contention, the Board concludes that an additional VA examination is necessary to determine the current nature and extent of his service connected back condition and any neurological symptoms. 

Accordingly, the case is REMANDED for the following action:

1. 1. Obtain and associate with the claims file any outstanding VA treatment and records pertaining to the issue on appeal.  Invite the Veteran to submit any further evidence in support of his claim.

2. Schedule the Veteran for a new VA examination in connection with his increased rating claim for thoracolumbar spine degenerative disc disease in order to determine the current nature and severity of his back condition and neurological symptoms. 

The examiner should provide a complete discussion of the Veteran's spine disability to include forward flexion of the spine, any evidence of muscle spasm or tenderness, any abnormal gait or spinal contour, and any ankylosis, if present.

The examiner should also provide a description of any associated neurological abnormalities.  If the examiner finds that the Veteran does not have any associated neurological abnormalities, that conclusion should be clearly explained.  If the examiner is unable to conduct the required testing and concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The entire claims file should be made available to the examiner designated to examine the Veteran, all indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

3. Following any additional indicated development, the RO should review the claims file and readjudicate the Veteran's claim for entitlement to an increased rating for the Veteran's hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




